Citation Nr: 0929837	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-07 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for low back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1973 to 
May 1976, and subsequent Army National Guard and Reserve 
Service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the Veteran's claim 
for service connection for a low back disorder.  The Veteran 
filed a timely Notice of Disagreement (NOD) in October 2003 
and, subsequently, in December 2003, the Atlanta RO provided 
a Statement of the Case (SOC).  In March 2004, the Veteran 
filed a timely substantive appeal to the Board.   
Subsequently, the Veteran relocated and the Buffalo RO 
assumed jurisdiction.  

In March 2004, the Veteran requested a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
hearing was scheduled for July 1, 2005.  Notations in the 
claims file indicate that the Veteran did not appear at the 
hearing.  The Veteran subsequently filed a written statement, 
in July 2005, indicating that he was unable to attend due to 
a lack of transportation and requesting that the hearing be 
rescheduled.  However, the request for a new hearing was not 
associated with the claims file in a timely fashion.  As 
such, on August 5, 2005, the Board issued a decision, denying 
the Veteran's claim.  In November 2007, having reviewed the 
Veteran's July 2005 written statement, the Board determined 
that the Veteran had demonstrated good cause for his 
inability to attend the July 1, 2005 hearing and granted his 
request for a new hearing.  See 38 C.F.R. § 20.704(d) (2008).  
The Board, in a separate July 2009 decision, vacated the 
August 2005 decision, denying the Veteran's claim.  See 38 
C.F.R. § 20.904(a) (2008).  

At the Veteran's request, in June 2009, the Board held a 
hearing, seated at the Buffalo RO (i.e. Travel Board 
hearing), at which the Veteran presented testimony.  A 
transcript is of record.

In June 2002, the Atlanta RO denied the Veteran's claim for 
service connection for posttraumatic stress disorder (PTSD).  
At the June 2009 Travel Board hearing, the Veteran stated 
that he wished to reopen this claim.  This matter is referred 
to the RO for appropriate action.  


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2008).  

The Veteran seeks service connection for a low back disorder.  
He states that he began experiencing back problems during his 
military service; that he had continuous back problems since 
service; and that his current condition is related to the 
back disorder incurred during service.

On a service personnel record, specifically a Report of 
Separation from Active Duty (DD-214 Form), the Veteran's 
Military Occupation Specialty (MOS) was listed as equivalent 
to that of a magazine (i.e. ammunition) keeper.  The 
Veteran's secondary MOS was listed as equivalent to that of 
an executive chef.  

In a March 1975 service treatment record, the Veteran was 
reported to have experienced a lumbar strain from a heavy 
lift.  Subsequent June 1975 service treatment records note 
further treatment for continuing lumbar pain and spasm.  The 
Veteran was noted to work at an ammunition dump lifting 
ammunition boxes.  In a June 1975 service treatment record, 
specifically a physical profile record, the authorized 
officer stated that the Veteran was relieved of any duties 
involving heavy lifting and other physical activities for 
thirty days, due to a recurrent low back strain.  

In an October 1975 pre-separation report of his medical 
history, the Veteran reported that he had "recurrent back 
pain."  In an accompanying report of physical examination, 
the examiner indicated that his back and spine were "normal."  
A further separation physical examination, dated in May 1976, 
indicates no spine or other musculoskeletal abnormalities 
upon clinical evaluation.

A May 1987 private treatment record, from the office of Dr. 
Radney, a chiropractor, indicated that the Veteran 
experienced a recent injury to his back, resulting in pain.  
On the form, the Veteran reportedly indicated "no history of 
back pain or back injury" prior to a May 1987 injury.  
Treatment records from that time indicate the Veteran had 
restricted dorso-lumbar motion and was "very weak" in the 
lumbosacral region.  Reports indicate that Veteran had 
regained full range of motion by the end of May 1987. 

In an August 1988 Workmen's Compensation Questionnaire, the 
Veteran reported injuring his back while lifting a heavy door 
in August 1988.

Subsequently dated Army National Guard service treatment 
records, including an April 1993 National Guard enlistment 
exam and a subsequent physical examination in January 1995, 
do not indicate any history of low back sprain or other back 
condition.  In a July 1995 service treatment record, written 
during National Guard service, the Veteran reported having 
pain in his lower and middle back.  The examiner's assessment 
was "a lack of fluids".

VA treatment records, from the VA Medical Center in Dublin, 
Georgia, dated from October 1999 through November 2002 
include notations regarding physical therapy for back pain.  

In an October 2002 private treatment record, the examiner 
noted that the Veteran reported symptoms of low back and 
right leg pain, starting approximately four weeks prior to 
the visit.  He indicated that the Veteran did not report 
reinjuring himself, but stated that he experienced the pain 
gradually from working long hours.  The examiner noted that 
the Veteran had a history of low back injury problems for 
years.  

At a June 2009 Travel Board hearing, the Veteran reported 
that he initially hurt his back in 1975 when he fell on a 
projectile during service.  (Hearing Transcript, pages 2-3).  
He indicated that, after he continued having back problems 
while working in the ammunition depot, his superiors 
reassigned him, making him a cook.  (Hearing Transcript, page 
4).  He stated that, after service, he continued to have low 
back pain, which had spread into his hip.  (Hearing 
Transcript, page 7).  The Veteran reported that he saw a 
chiropractor in Georgia for 10 to 12 years due to his injury.  
(Hearing Transcript, page 5).  He stated that the VA medical 
personnel informed him that he had arthritis in the spine.  
(Hearing Transcript, page 8).  

At the hearing, the Board noted that the Veteran's 
representative of record was the Georgia Department of 
Veterans Service (Department).  As the Veteran had relocated 
to the New York state area, the Department did not send a 
representative to the hearing.  The Veteran indicated that he 
would be discussing another claim with the Disabled American 
Veterans.  (Hearing Transcript, page 1).  

The record of evidence does not contain any indication that 
the Veteran was afforded a compensation and pension 
examination or medical opinion addressing the alleged nexus 
between a claimed current back disability and in-service 
trauma.  In view of the evidence of an in-service injury, as 
noted in service treatment records, the Veteran's testimony, 
and the VA's duty to assist, the Board finds that a VA 
medical examination that includes an opinion addressing the 
contended causal relationship, which is preceded by a review 
of all of the relevant medical evidence in the claims file 
and supported by a rationale, is warranted.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c) (4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Reviewing the evidence of record, the Board notes that the 
Veteran has reported seeking treatment at a VA hospital.  The 
most recent VA medical record currently associated with the 
case file is dated in November 2002.  The Veteran has also 
claimed treatment for his back disorder from a chiropractor 
over a 10 to 12 year period.  In May 2003, the Veteran 
submitted treatment records from the office of Dr. Radney, a 
chiropractor in Dublin, Georgia, dated from May 1987 to 
November 2002.  However, the records, as submitted, are 
sparse.  In accordance with the VA's duty to assist in 
obtaining evidence necessary to substantiate the Veteran's 
claim, the Board finds that the AMC/RO must obtain and 
associate with the claims file all pertinent evidence 
relating to the treatment for a back disorder.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2). 

Additionally, the Board notes that a remand is necessary to 
ensure that the appellant receives the benefit of proper 
representation.  See 38 C.F.R. § 20.600 (2008) (providing 
that a claimant must be accorded full right in all stages of 
the appeal by an accredited representative).  See also Board 
hearing transcript, page 2, dated in June 2009.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should contact the Veteran 
regarding obtaining representation, 
including from a Veteran Services 
Organization (VSO).  The AMC/RO should 
inquire if the Veteran requires any 
assistance obtaining representation and, 
if necessary, should provide all 
reasonable assistance.  

2.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

3.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for the Veteran's back disorder post-
service.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant, to include 
all treatment records from the office of 
Dr. Radney in Dublin, Georgia. 

4.  After any additional evidence has been 
obtained and added to the record, the 
AMC/RO must arrange for the Veteran to be 
afforded a VA medical examination, at the 
Syracuse VAMC, if possible, to determine 
the nature, etiology, and approximate 
onset date of any present low back 
disorder.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  

After a review of the relevant evidence in 
the claims file, a physical examination, 
and any tests that are deemed necessary, 
the examiner should answer the following 
question:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that any back disorder 
that is currently present began during 
service or is causally linked to any 
incident of service?

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

5.  Thereafter, the Veteran's claim must 
be re-adjudicated based on all governing 
legal authority and the evidence of 
record, to include all evidence received 
after the Statement of the Case (SOC) was 
issued in December 2003.   
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran must be provided with a 
supplemental statement of the case, which 
reflects consideration of all of the 
evidence received after the December 2003 
SOC.  An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




